Case: 15-13860   Date Filed: 03/23/2016   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13860
                        Non-Argument Calendar
                      ________________________

                    D.C. Docket No. 2:14-cv-00412-M



TRACY RAVIZEE,

                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (March 23, 2016)

Before WILLIAM PRYOR, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-13860     Date Filed: 03/23/2016    Page: 2 of 4


      Tracey Ravizee appeals a decision that affirmed the denial of his application

for supplemental security income and disability insurance benefits. 42 U.S.C.

§§ 1383(c)(3), 405(g). Ravizee argues that the administrative law judge gave

insufficient weight to the opinion of his examining psychologist that he was

mentally retarded. See 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.05(C). We affirm.

      The administrative law judge was entitled to discount the opinion of Dr.

John Goff in determining whether Ravizee was mentally disabled. Dr. Goff

examined Ravizee regarding his application for disability, see id.

§ 404.1527(c)(2)(i)-(ii) (providing that the length and extent of treatment affects

the weight given a physician’s opinion), and offered an opinion that was internally

inconsistent, see id. § 404.1527(c)(4). Dr. Goff described Ravizee as a “credible

historian,” but the doctor discredited Ravizee’s work history and his description of

his daily activities. Dr. Goff opined that Ravizee was moderately limited in his

abilities to cope with coworkers, to handle customary work pressures, and to carry

out simple instructions, yet the doctor acknowledged that the results of his

personality assessment were “invalid” and that Ravizee could understand and

follow simple instructions. And Dr. Goff’s opinion that Ravizee was incapable of

performing activities of daily life or maintaining concentration, attention, or pace

for two hours was inconsistent with Ravizee’s statements about his extensive work

history and his daily routine. See Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th


                                          2
              Case: 15-13860     Date Filed: 03/23/2016    Page: 3 of 4


Cir. 2004); 20 C.F.R. § 404.1527(c)(2) (providing that an expert’s opinion is given

“controlling weight” if it is “not inconsistent with the other substantial evidence”).

      Substantial evidence supports the finding of the administrative law judge

that Ravizee was not mentally retarded. The administrative law judge considered

Ravizee’s work, medical, and educational records, his testimony, and opinion

evidence and reasonably determined that the presumption of mental retardation

created by Ravizee’s intelligence score of 67 was rebutted by evidence of his

adaptive functioning. See Hodges v. Barnhart, 276 F.3d 1265, 1268–69 (11th Cir.

2001) (stating that a claimant’s low IQ scores create a presumption of mental

retardation that may be rebutted with “evidence of [the claimant’s] daily life”).

Ravizee’s accomplishments and daily activities established that he could function

independently. See Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir. 1992) (“[A]

valid I.Q. score need not be conclusive of mental retardation where the I.Q. score

is inconsistent with other evidence in the record on the claimant’s daily activities

and behavior.”). Ravizee’s work records reflected that he served in the Job Corps

for two years and received certificates for carpentry and maintenance, obtained a

job in construction for nine months, and then worked full-time for 12 years as a

chain offbearer at a lumber company. Ravizee stated in a disability report that he

stopped working because was laid off, not because he was incapacitated by his

ailments. Ravizee also stated that he had never been treated or medicated for a


                                          3
              Case: 15-13860     Date Filed: 03/23/2016    Page: 4 of 4


mental condition. And Ravizee testified that he cooked, performed light

housework, shopped for himself, paid bills, opened a savings account, counted his

currency, had a driver’s license, purchased vehicles and insurance, and walked or

drove three to four times a week to stores, to socialize with friends, and to attend

appointments and church services. The administrative law judge was entitled to

consider the opinion of Dr. Sydney Garner, a psychological expert, that Ravizee

had borderline intellectual function because that diagnosis was more consistent

with Ravizee’s communication skills, his work history, and his daily life. See id.;

see also 20 C.F.R. § 404.1527(b), (e)(2)(ii) (explaining that the Commissioner

considers “the medical opinions in your case record together with the rest of the

relevant evidence” to determine whether an applicant is disabled).

      We AFFIRM the denial of Ravizee’s application for benefits.




                                          4